DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-18, and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,814,228. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim moving at least one portion of an enclosure; wherein the enclosure comprises a release mechanism; wherein the release mechanism effects movement of the at least one portion of the enclosure…upon receipt of a release signal from a control mechanism that is in communication with a display device, wherein the display device is in communication with a camera assembly and configured to transmit a wireless control signal vs. transmit a wireless control signal upon receipt of the wireless detection signal from the camera assembly; the camera assembly wirelessly transmits a detection signal to the display device, wherein the camera assembly transmits an image of at least a portion of the enclosure area to the display device while the enclosure is in the open position vs. the display device…configured to:  receive a wireless detection signal from the camera assembly; wherein the camera assembly comprises a motion sensor that is configured to detect motion within the enclosure, wherein in response to detecting motion within the enclosure while the enclosure is in the open position vs. wherein, upon detection of a presence of the plurality of feral pigs within the enclosure by the camera assembly, the camera assembly transmits the wireless detection signal to the display.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-18, and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 17 and claim 13, lines 19-20 and claim 14, lines 18-19, the phrases “while the enclosure is in the open position” renders the claim vague and indefinite since it was initially recited at lines 2 of claims 1, 13, and 14 that “moving at least one portion of an enclosure from an open position to a closed position” and therefore it is the at least one portion of the enclosure that moves between open and closed positions, but the enclosure itself does not have open and closed positions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, 14-18, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura.
In regard to claim 1, TB1 discloses a method for capturing a plurality of feral pigs, comprising:  moving at least one portion of an enclosure (moveable door of the enclosure; see picture on page 2 of 2 of TB1) from an open position to a closed position that restricts passage of the plurality of feral pigs out of the enclosure (see small herd of pigs caught within enclosure in picture on page 2 of 2 of TB1 wherein the door has closed to restrict the pigs from escaping the enclosure), wherein in the closed position, the enclosure cooperates with a ground surface to define an enclosure area (see picture on page 2 of 2 of TB1) in which the plurality of feral pigs are trapped, wherein in the open position, the enclosure permits passage of a plurality of feral pigs into the enclosure area, and wherein the ground surface extends continuously from within the enclosure area to areas surrounding the enclosure area (see picture on page 2 of 2 of TB1), but does not disclose wherein the enclosure comprises a release mechanism that effects movement of the at least one portion of the enclosure from the open position to the closed position.  TB2 discloses a method for capturing a plurality of feral pigs, comprising moving at least one portion of an enclosure (moveable door of the enclosure as shown on pages 36 & 46 of TB2) from an open position to a closed position that restricts passage of the plurality of feral pigs out of the enclosure (see pages 36 & 46 of TB2), wherein in the closed position, the enclosure cooperates with the ground surface to define an enclosure area in which the plurality of feral pigs are trapped (the trap of TB2 is open bottomed so as to cooperate with the ground to define an enclosure area), wherein in the open position (when the door is raised above the ground to admit the pigs into the enclosure; see pages 32-33 of TB2), the enclosure permits passage of a plurality of feral pigs into the enclosure area, and wherein the ground surface extends continuously from within the enclosure area to areas surrounding the enclosure area (the open bottom of the trap of TB2 allows the ground to extend continuously from within the enclosure to the area surrounding the enclosure), wherein the enclosure comprises a release mechanism (the latch shown on pages 32, 33, & 49-50 of TB2; when the trip wire trigger shown on pages 49-50 of TB2 is hit by the pigs, the trip wire translates into movement of the latch as shown on pages 32-33 of TB2 to release the door) that effects movement of the at least one portion of the enclosure from the open position to the closed position (tension on the trip wire causes the latch to move to cause the door to close) upon actuation by a control mechanism (mechanical element comprising a tension wire connected at one end to the “T” post and at the other end to the latch/release mechanism as shown on page 49 of TB2, wherein tension force on the trip wire by the pigs initiates actuation of the release mechanism).  It would have been obvious to one of ordinary skill in the art to modify the method of capturing a plurality of feral pigs of TB1 such that the enclosure comprises a release mechanism that effects movement of the at least one portion of the enclosure from the open position to the closed position in view of TB2 in order to automate the movement of the at least one portion of the enclosure from the open position to the closed position upon the plurality of feral pigs triggering the release to effect the movement of the at least one portion of the enclosure to the closed position once the pigs are moving about within the enclosure so as to mechanically automate the movement of the at least one portion of the enclosure to the closed position by the pigs present within the enclosure.  
Also in regard to claim 1, TB1 and TB2 do not disclose wherein the release mechanism effects movement of the at least one portion of the enclosure from the open position to the closed position upon receipt of a release signal from a control mechanism.  Vorhies discloses a method for capturing animals comprising transmitting, by a trigger (magnetic proximity switch 37 or microswitch 38), a release signal (circuit closed by 37 or 38 results in activation of solenoid 120 or 130), wherein the release mechanism (solenoid 120 or 130) effects movement of the at least one portion of the enclosure (trap door 14) from the open position to the closed position upon receipt of a release signal (circuit closed by 37 or 38 results in activation of solenoid 120 or 130) from a control mechanism (magnetic proximity switch 37 or microswitch 38).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1 and TB2 such that the release mechanism effects movement of the at least one portion of the enclosure from the open position to the closed position upon receipt of a release signal from a control mechanism in view of Vorhies in order to provide an alternative electrically actuated trap control mechanism for causing the at least one portion of the enclosure to move to the closed position using a different form of control mechanism which lies on the lower surface of the enclosure upon which the plurality of feral pigs will walk over and is thus equally suitable in detecting motion by the plurality of feral pigs when they are located within the enclosure versus the mechanical trip wire actuated trap control mechanism of TB1 and TB2.
Also in regard to claim 1, TB1, TB2, and Vorhies disclose sensing the presence of the at least one feral pig within the enclosure area while the at least one portion of the enclosure is in the open position (via the trip wire of TB2 or via the control mechanism comprising magnetic proximity switch 37 or microswitch 38 of Vorhies), but do not disclose a method for capturing a plurality of feral pigs comprising a control mechanism that is in communication with a display device, wherein the display device is in communication with a camera assembly and configured to transmit a wireless control signal, wherein the camera assembly comprises a motion sensor that senses a presence of at least one feral pig of the plurality of feral pigs within the enclosure area, wherein in response to sensing the presence of said at least one feral pig within the enclosure area while the enclosure is in the open position, the camera assembly wirelessly transmits a detection signal to the display device, where the camera assembly transmits an image of at least a portion of the enclosure area to the display device while the enclosure is in the open position, wherein the wireless control signal corresponds to an instruction to the control mechanism to generate the release signal.  Jeong discloses a method for capturing a plurality of feral pigs (wild boars), comprising a control mechanism (capture signal receiving unit and capture driving unit of capture unit operating unit in Fig. 1) that is in communication with a display device (remote control unit at a remote control site comprises a transmission signal receiving unit, a video signal generating unit, a display/monitor, and an input unit which may be an ordinary keyboard; see Fig. 1), wherein the display device is in communication with a camera assembly (video capture unit in Fig. 1 which has at least one detecting sensor unit which detects the approach of a wild animal, and in that the video capture unit captures video according to a detection signal from the at least one detecting sensing unit, wherein a signal from the at least one detecting sensor detecting the approach of a wild animal starts the video capturing unit, which then begins to capture video) and configured to transmit a control signal (user’s capture signal is entered into the input unit and transmitted by the capture signal transmitting unit), wherein the camera assembly comprises a motion sensor (video capture unit in Fig. 1 which has at least one detecting sensor unit which detects the approach of a wild animal, and in that the video capture unit captures video according to a detection signal from the at least one detecting sensing unit) that senses a presence of at least one feral pig of the plurality of feral pigs within the enclosure area (area where the net or cage is deployed to capture animals by dropping the net/cage on the animals), wherein in response to sensing the presence of said at least one feral pig within the enclosure area while the at least one portion of the enclosure is in the open position, the camera assembly transmits a detection signal (transmitting unit in Fig. 1 has a transmission signal generating unit which converts a video signal generated from the video capturing unit into a transmission signal and a transmission signal transmitting unit which transmits the signal generated at the transmission signal generating unit) to the display device (display/monitor), where the camera assembly transmits an image of at least a portion of the enclosure area to the display device (video signal converted and displayed on display/monitor) while the at least one portion of the enclosure is in the open position (before the net/cage is dropped onto the animal), wherein the control signal (user’s capture signal is entered into the input unit and transmitted by the capture signal transmitting unit) corresponds to an instruction to the control mechanism (capture signal receiving unit and capture driving unit of capture unit operating unit in Fig. 1) to generate the release signal (signal from the driving unit triggers a solenoid which drops the net/cage).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2 and Vorhies such that it comprises a control mechanism that is in communication with a display device, wherein the display device is in communication with a camera assembly and configured to transmit a control signal, wherein the camera assembly comprises a motion sensor that senses a presence of at least one feral pig of the plurality of feral pigs within the enclosure area, wherein in response to sensing the presence of said at least one feral pig within the enclosure area while the enclosure is in the open position, the camera assembly transmits a detection signal to the display device, where the camera assembly transmits an image of at least a portion of the enclosure area to the display device while the enclosure is in the open position, wherein the control signal corresponds to an instruction to the control mechanism to generate the release signal in view of Jeong in order to both allow the user to monitor the enclosure from a remote location very far away from the trap deployment area and enable the user to actuate the at least one portion of the enclosure to move to the closed position at precisely the time at which the user desires while using the image of at least a portion of the enclosure area as guidance.
Also in regard to claim 1, TB1, TB2, Vorhies, and Jeong do not disclose wherein the display device is configured to transmit a wireless control signal or the camera assembly wirelessly transmits a detection signal to the display device or the wireless control signal.  Kimura discloses a method for capturing a feral pig comprising providing an enclosure (trap 1) with at least one portion of the enclosure (door 2) which is moveable from an open position to a closed position; transmitting, by the camera assembly (8; infrared sensor S triggers camera 8 to record image of the trap 1), a detection signal (image data) that is indicative of the sensing of the presence of said at least one feral pig (W) within the enclosure area (1); wirelessly receiving, by a display device (12), the detection signal, wherein the camera assembly transmits an image of at least a portion of the enclosure area (1) to the display device (12); displaying, by the display device (12), the image of at least a portion of the enclosure area (image transmitted to user at 12); transmitting, by the display device (12), a signal that is indicative of an instruction to move said at least one portion of the enclosure (2) from the closed position to the open position (see Fig. 3F); wirelessly receiving, by a control mechanism (control circuit 21 of control device C receives signal from 12 via transceiving equipment 9 and Internet 11), the open signal (signal from 12 which instructs motor M to raise door 2); transmitting, by the control mechanism (21, C) in response to receiving the closure signal, a release signal (command to the motor M to raise door 2); receiving, by a release mechanism (M) coupled to the at least one portion of the enclosure (1), the release signal (command to the motor M to raise door 2); and moving, by the release mechanism (M) in response to receiving the release signal, the at least one portion of the enclosure (2) from the closed position to the open position to release the feral pig within the enclosure area (1).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, and Jeong such that it comprises the display device which is configured to transmit a wireless control signal, the camera assembly wirelessly transmits a detection signal to the display device, and the control signal being wireless in view of Kimura in order to allow the user to monitor the enclosure from a remote location very far away that is not constrained by a wired transmission means so as to allow the user to freely move and perform other duties without constraint.
In regard to claim 2, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device comprises at least one of a computer (keyboard of Jeong associated with a monitor/display), a wireless handheld device (12 of Kimura), a remote control, a user interface (keyboard of Jeong), or a telephone (12 of Kimura).
In regard to claim 3, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device is a wireless handheld device (12 of Kimura).
In regard to claim 6, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device comprises a telephone (12 of Kimura) that transmits the closure signal to the control mechanism (C, 21 of Kimura), and wherein the control mechanism comprises a telephone controller (C, 21 of Kimura).
In regard to claim 7, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the wireless handheld device is a cellular telephone (12 of Kimura).
In regard to claim 8, TB1, TB2, Vorhies, Jeong, and Kimura disclose the closure signal is transmitted via a cellular network (11 of Kimura).
In regard to claim 14, TB1 discloses a method for capturing a plurality of wild animals (feral pigs) comprising:  moving at least one portion of an enclosure (moveable door of the enclosure shown on page 2 of 2 of TB1) from an open position to a closed position that restricts passage of the plurality of wild animals out of the enclosure (see small herd of pigs caught within enclosure in picture on page 2 of 2 of TB1 wherein the door has closed to restrict the pigs from escaping the enclosure), wherein in the closed position, the enclosure cooperates with a ground surface to define an enclosure area in which the plurality of feral pigs are trapped, wherein in the open position, the enclosure permits passage of the plurality of wild animals into the enclosure area, wherein in the open position, said at least one portion of the enclosure is spaced vertically from the ground surface (the moveable door in the picture on page 2 of 2 of TB2 is spaced above the ground to allow pigs to enter the enclosure), and wherein the ground surface extends continuously from within the enclosure area to areas surrounding the enclosure area (see picture on page 2 of 2 of TB1), but does not disclose the enclosure area being at least 100 square feet or such that in the open position.  It would have been an obvious matter of design choice to configure the enclosure such that it has an enclosure area of at least 100 square feet since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the enclosure of TB1 which is adapted for feral pigs would perform equally as well by doing so, and because a person of ordinary skill in the art would readily design the enclosure to be large enough to hold the desired number of feral pigs.
Also in regard to claim 14, TB1 does not disclose wherein the enclosure comprises a release mechanism that effects movement of the at least one portion of the enclosure from the open position to the closed position.  TB2 discloses a method for capturing a plurality of feral pigs, comprising moving at least one portion of an enclosure (moveable door of the enclosure as shown on pages 36 & 46 of TB2) from an open position to a closed position that restricts passage of the plurality of feral pigs out of the enclosure (see pages 36 & 46 of TB2), wherein in the closed position, the enclosure cooperates with the ground surface to define an enclosure area in which the plurality of feral pigs are trapped (the trap of TB2 is open bottomed so as to cooperate with the ground to define an enclosure area), wherein in the open position (when the door is raised above the ground to admit the pigs into the enclosure; see pages 32-33 of TB2), the enclosure permits passage of a plurality of feral pigs into the enclosure area, and wherein the ground surface extends continuously from within the enclosure area to areas surrounding the enclosure area (the open bottom of the trap of TB2 allows the ground to extend continuously from within the enclosure to the area surrounding the enclosure), wherein the enclosure comprises a release mechanism (the latch shown on pages 32, 33, & 49-50 of TB2; when the trip wire trigger shown on pages 49-50 of TB2 is hit by the pigs, the trip wire translates into movement of the latch as shown on pages 32-33 of TB2 to release the door) that effects movement of the at least one portion of the enclosure from the open position to the closed position (tension on the trip wire causes the latch to move to cause the door to close) upon actuation by a control mechanism (mechanical element comprising a tension wire connected at one end to the “T” post and at the other end to the latch/release mechanism as shown on page 49 of TB2, wherein tension force on the trip wire by the pigs initiates actuation of the release mechanism).  It would have been obvious to one of ordinary skill in the art to modify the method of capturing a plurality of feral pigs of TB1 such that the enclosure comprises a release mechanism that effects movement of the at least one portion of the enclosure from the open position to the closed position in view of TB2 in order to automate the movement of the at least one portion of the enclosure from the open position to the closed position upon the plurality of feral pigs triggering the release to effect the movement of the at least one portion of the enclosure to the closed position once the pigs are moving about within the enclosure so as to mechanically automate the movement of the at least one portion of the enclosure to the closed position by the pigs present within the enclosure.  
Also in regard to claim 14, TB1 and TB2 do not disclose wherein the release mechanism effects movement of the at least one portion of the enclosure from the open position to the closed position upon receipt of a release signal from a control mechanism.  Vorhies discloses a method for capturing animals comprising transmitting, by a trigger (magnetic proximity switch 37 or microswitch 38), a release signal (circuit closed by 37 or 38 results in activation of solenoid 120 or 130), wherein the release mechanism (solenoid 120 or 130) effects movement of the at least one portion of the enclosure (trap door 14) from the open position to the closed position upon receipt of a release signal (circuit closed by 37 or 38 results in activation of solenoid 120 or 130) from a control mechanism (magnetic proximity switch 37 or microswitch 38).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1 and TB2 such that the release mechanism effects movement of the at least one portion of the enclosure from the open position to the closed position upon receipt of a release signal from a control mechanism in view of Vorhies in order to provide an alternative electrically actuated trap control mechanism for causing the at least one portion of the enclosure to move to the closed position using a different form of control mechanism which lies on the lower surface of the enclosure upon which the plurality of feral pigs will walk over and is thus equally suitable in detecting motion by the plurality of feral pigs when they are located within the enclosure versus the mechanical trip wire actuated trap control mechanism of TB1 and TB2.
Also in regard to claim 14, TB1, TB2, and Vorhies disclose sensing the presence of the at least one feral pig within the enclosure area while the at least one portion of the enclosure is in the open position (via the trip wire of TB2 or via the control mechanism comprising magnetic proximity switch 37 or microswitch 38 of Vorhies), but do not disclose a method for capturing a plurality of feral pigs comprising a control mechanism that is in communication with a transmitter, wherein the transmitter is in communication with a camera assembly and configured to transmit a wireless control signal, wherein the camera assembly comprises a motion sensor that senses a presence of at least one wild animal of the plurality of wild animals within the enclosure area, wherein in response to sensing the presence of said at least one wild animal within the enclosure area while the enclosure is in the open position, the camera assembly wirelessly transmits a detection signal to the transmitter, wherein the camera assembly transmits an image of at least a portion of the enclosure area to the transmitter while the enclosure is in the open position, wherein the wireless control signal corresponds to an instruction to the control mechanism to generate the release signal.  Jeong discloses a method for capturing a plurality of feral pigs (wild boars), comprising a control mechanism (capture signal receiving unit and capture driving unit of capture unit operating unit in Fig. 1) that is in communication with a transmitter (remote control unit at a remote control site comprises a transmission signal receiving unit, a video signal generating unit, a display/monitor, an input unit which may be an ordinary keyboard, and a capture signal transmitting unit; see Fig. 1), wherein the transmitter is in communication with a camera assembly (video capture unit in Fig. 1 which has at least one detecting sensor unit which detects the approach of a wild animal, and in that the video capture unit captures video according to a detection signal from the at least one detecting sensing unit, wherein a signal from the at least one detecting sensor detecting the approach of a wild animal starts the video capturing unit, which then begins to capture video) and configured to transmit a control signal (user’s capture signal is entered into the input unit and transmitted by the capture signal transmitting unit), wherein the camera assembly comprises a motion sensor (video capture unit in Fig. 1 which has at least one detecting sensor unit which detects the approach of a wild animal, and in that the video capture unit captures video according to a detection signal from the at least one detecting sensing unit) that senses a presence of at least one wild animal of the plurality of wild animals within the enclosure area (area where the net or cage is deployed to capture animals by dropping the net/cage on the animals), wherein in response to sensing the presence of said at least one wild animal within the enclosure area while the at least one portion of the enclosure is in the open position, the camera assembly transmits a detection signal (transmitting unit in Fig. 1 has a transmission signal generating unit which converts a video signal generated from the video capturing unit into a transmission signal and a transmission signal transmitting unit which transmits the signal generated at the transmission signal generating unit) to the transmitter (display/monitor of the remote control unit), wherein the camera assembly transmits an image of at least a portion of the enclosure area to the display device (video signal converted and displayed on display/monitor) while the at least one portion of the enclosure is in the open position (before the net/cage is dropped onto the animal), wherein the control signal (user’s capture signal is entered into the input unit and transmitted by the capture signal transmitting unit) corresponds to an instruction to the control mechanism (capture signal receiving unit and capture driving unit of capture unit operating unit in Fig. 1) to generate the release signal (signal from the driving unit triggers a solenoid which drops the net/cage).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2 and Vorhies such that it comprises a control mechanism that is in communication with a transmitter, wherein the transmitter is in communication with a camera assembly and configured to transmit a control signal, wherein the camera assembly comprises a motion sensor that senses a presence of at least one wild animal of the plurality of wild animals within the enclosure area, wherein in response to sensing the presence of said at least one wild animal within the enclosure area while the enclosure is in the open position, the camera assembly transmits a detection signal to the transmitter, where the camera assembly transmits an image of at least a portion of the enclosure area to the transmitter device while the enclosure is in the open position, wherein the control signal corresponds to an instruction to the control mechanism to generate the release signal in view of Jeong in order to both allow the user to monitor the enclosure from a remote location very far away from the trap deployment area and enable the user to actuate the at least one portion of the enclosure to move to the closed position at precisely the time at which the user desires while using the image of at least a portion of the enclosure area as guidance.
Also in regard to claim 14, TB1, TB2, Vorhies, and Jeong do not disclose wherein the display device is configured to transmit a wireless control signal or the camera assembly wirelessly transmits a detection signal to the display device or the wireless control signal.  Kimura discloses a method for capturing a feral pig comprising providing an enclosure (trap 1) with at least one portion of the enclosure (door 2) which is moveable from an open position to a closed position; transmitting, by the camera assembly (8; infrared sensor S triggers camera 8 to record image of the trap 1), a detection signal (image data) that is indicative of the sensing of the presence of said at least one feral pig (W) within the enclosure area (1); wirelessly receiving, by a display device (12), the detection signal, wherein the camera assembly transmits an image of at least a portion of the enclosure area (1) to the display device (12); displaying, by the display device (12), the image of at least a portion of the enclosure area (image transmitted to user at 12); transmitting, by the display device (12), a signal that is indicative of an instruction to move said at least one portion of the enclosure (2) from the closed position to the open position (see Fig. 3F); wirelessly receiving, by a control mechanism (control circuit 21 of control device C receives signal from 12 via transceiving equipment 9 and Internet 11), the open signal (signal from 12 which instructs motor M to raise door 2); transmitting, by the control mechanism (21, C) in response to receiving the closure signal, a release signal (command to the motor M to raise door 2); receiving, by a release mechanism (M) coupled to the at least one portion of the enclosure (1), the release signal (command to the motor M to raise door 2); and moving, by the release mechanism (M) in response to receiving the release signal, the at least one portion of the enclosure (2) from the closed position to the open position to release the feral pig within the enclosure area (1).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, and Jeong such that it comprises the transmitter which is configured to transmit a wireless control signal, the camera assembly wirelessly transmits a detection signal to the transmitter, and the control signal being wireless in view of Kimura in order to allow the user to monitor the enclosure from a remote location very far away that is not constrained by a wired transmission means so as to allow the user to freely move and perform other duties without constraint.
In regard to claim 15, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device comprises at least one of a computer (keyboard of Jeong associated with a monitor/display), a wireless handheld device (12 of Kimura), a remote control, a user interface (keyboard of Jeong), or a telephone (12 of Kimura).
In regard to claim 16, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the transmitter comprises a display device (display/monitor of the remote control unit of Jeong).
In regard to claim 17, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the camera assembly (video capture unit in Fig. 1 of Jeong; 8 of Kimura) transmits an image of the plurality of wild animals within the enclosure (enclosures of TB1, TB2) to the display device (display/monitor of the remote control unit of Jeong; 12 of Kimura).
In regard to claim 18, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device is a wireless handheld device (12 of Kimura).
In regard to claim 21, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device comprises a telephone (12 of Kimura) that transmits the wireless control signal to the control mechanism (C, 21 of Kimura), and wherein the control mechanism comprises a telephone controller (C, 21 of Kimura).
In regard to claim 22, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the wireless handheld device is a cellular telephone (12 of Kimura).
In regard to claim 23, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the plurality of wild animals comprises a plurality of feral pigs.
In regard to claim 24, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the transmitter (remote control unit of Jeong with capture signal transmitting unit) transmits the wireless control signal (user’s capture signal is entered into the input unit and transmitted by the capture signal transmitting unit as taught by Jeong; wireless signal taught by Kimura) to the control mechanism (capture signal receiving unit and capture driving unit of capture unit operating unit in Fig. 1 of Jeong) in response to a manual input (ordinary keyboard, etc. used to input a monitoring person’s signal to capture a wild animal is input taught by Jeong) to the transmitter by an operator (monitoring person taught by Jeong) of the transmitter.
Claims 5, 9-12, 20, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura as applied to claims 1, 14 above, and further in view of Alter et al. 8,112,934.
In regard to claims 5 and 20, TB1, TB2, Vorhies, Jeong and Kimura do not disclose wherein the display device comprises a plurality of display devices and the camera assembly transmits images of at least a portion of the enclosure area to the plurality of display devices.  Alter et al. disclose wherein the display device comprises a plurality of display devices (data from computer 85 and from camera 62 may be viewed remotely from anywhere in the world via laptop or other device with Internet access) and the camera assembly transmits images of at least a portion of the enclosure area to the plurality of display devices (images of the bear within trap 1).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, Jeong and Kimura such that the display device comprises a plurality of display devices and the camera assembly transmits images of at least a portion of the enclosure area to the plurality of display devices in view of Alter et al. in order to provide the trap information to a plurality of interested parties and to thus properly share the information as desired.
In regard to claims 9 and 25, TB1, TB2, Vorhies, Jeong and Kimura do not disclose wherein the camera assembly comprises an internet protocol web camera.  Alter et al. disclose a camera assembly (62) comprising an internet protocol web camera (see col. 8, lines 54-57).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, Jeong, and Kimura such that the camera assembly is an internet protocol web camera in view of Alter et al. in order in order to provide the trap information to a plurality of interested parties and to thus properly share the information as desired.
In regard to claims 10 and 26, TB1, TB2, Vorhies, Jeong, Kimura and Alter et al. disclose wherein the internet protocol web camera transmits the detection signal to the display device via a wireless internet network (11 of Kimura; via 3 of Alter et al.).
In regard to claims 11 and 27, TB1, TB2, Vorhies, Jeong, Kimura and Alter et al. disclose wherein the display device comprises a computer (remote computer of Alter et al.).
In regard to claim 12, TB1, TB2, Vorhies, Jeong, Kimura and Alter et al. disclose wherein the display device (keyboard of Jeong; 12 of Kimura) transmits the closure signal to the control mechanism (capture signal receiving unit of Jeong; C, 21 of Kimura) in response to manual input to the display device (via keyboard of Jeong; 12 of Kimura) by an operator of the display device.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura and Alter et al. 8,112,934.
In regard to claim 13, TB1 discloses a method for capturing a plurality of feral pigs comprising moving at least one portion of an enclosure (moveable door of the enclosure shown on page 2 of 2 of TB1) from an open position to a closed position that restricts passage of the plurality of feral pigs out of the enclosure (see small herd of pigs caught within enclosure in picture on page 2 of 2 of TB1 wherein the door has closed to restrict the pigs from escaping the enclosure), wherein in the closed position, the enclosure cooperates with a ground surface to define an enclosure area in which the plurality of feral pigs are trapped, wherein in the open position, the enclosure permits passage of the plurality of feral pigs into the enclosure area through an open space having a width (see picture on page 2 of 2 of TB1), wherein in the open position, said at least one portion of the enclosure is spaced vertically from the ground surface (the moveable door in the picture on page 2 of 2 of TB2 is spaced above the ground to allow pigs to enter the enclosure), and wherein the ground surface extends continuously from within the enclosure area to areas surrounding the enclosure area (see picture on page 2 of 2 of TB1), but does not disclose the enclosure area being at least 100 square feet or such that in the open position, the enclosure permits passage of the pigs into the enclosure area though an open space having a width of at least three feet.  It would have been an obvious matter of design choice to configure the enclosure such that it has an enclosure area of at least 100 square feet and such that such that in the open position, the enclosure permits passage of the pigs into the enclosure area though an open space having a width of at least three feet since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the enclosure of TB1 which is adapted for feral pigs would perform equally as well by doing so, and because a person of ordinary skill in the art would readily design the enclosure to be large enough to hold the desired number of feral pigs and design the open space to be large enough to not only allow the largest possible feral pig to enter the enclosure but also to promote the advancement of a plurality of feral pigs into the enclosure for trapping therein.
Also in regard to claim 13, TB1 does not disclose wherein the enclosure comprises a release mechanism that effects movement of the at least one portion of the enclosure from the open position to the closed position.  TB2 discloses a method for capturing a plurality of feral pigs, comprising moving at least one portion of an enclosure (moveable door of the enclosure as shown on pages 36 & 46 of TB2) from an open position to a closed position that restricts passage of the plurality of feral pigs out of the enclosure (see pages 36 & 46 of TB2), wherein in the closed position, the enclosure cooperates with the ground surface to define an enclosure area in which the plurality of feral pigs are trapped (the trap of TB2 is open bottomed so as to cooperate with the ground to define an enclosure area), wherein in the open position (when the door is raised above the ground to admit the pigs into the enclosure; see pages 32-33 of TB2), the enclosure permits passage of a plurality of feral pigs into the enclosure area, and wherein the ground surface extends continuously from within the enclosure area to areas surrounding the enclosure area (the open bottom of the trap of TB2 allows the ground to extend continuously from within the enclosure to the area surrounding the enclosure), wherein the enclosure comprises a release mechanism (the latch shown on pages 32, 33, & 49-50 of TB2; when the trip wire trigger shown on pages 49-50 of TB2 is hit by the pigs, the trip wire translates into movement of the latch as shown on pages 32-33 of TB2 to release the door) that effects movement of the at least one portion of the enclosure from the open position to the closed position (tension on the trip wire causes the latch to move to cause the door to close) upon actuation by a control mechanism (mechanical element comprising a tension wire connected at one end to the “T” post and at the other end to the latch/release mechanism as shown on page 49 of TB2, wherein tension force on the trip wire by the pigs initiates actuation of the release mechanism).  It would have been obvious to one of ordinary skill in the art to modify the method of capturing a plurality of feral pigs of TB1 such that the enclosure comprises a release mechanism that effects movement of the at least one portion of the enclosure from the open position to the closed position in view of TB2 in order to automate the movement of the at least one portion of the enclosure from the open position to the closed position upon the plurality of feral pigs triggering the release to effect the movement of the at least one portion of the enclosure to the closed position once the pigs are moving about within the enclosure so as to mechanically automate the movement of the at least one portion of the enclosure to the closed position by the pigs present within the enclosure.  
Also in regard to claim 13, TB1 and TB2 do not disclose wherein the release mechanism effects movement of the at least one portion of the enclosure from the open position to the closed position upon receipt of a release signal from a control mechanism.  Vorhies discloses a method for capturing animals comprising transmitting, by a trigger (magnetic proximity switch 37 or microswitch 38), a release signal (circuit closed by 37 or 38 results in activation of solenoid 120 or 130), wherein the release mechanism (solenoid 120 or 130) effects movement of the at least one portion of the enclosure (trap door 14) from the open position to the closed position upon receipt of a release signal (circuit closed by 37 or 38 results in activation of solenoid 120 or 130) from a control mechanism (magnetic proximity switch 37 or microswitch 38).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1 and TB2 such that the release mechanism effects movement of the at least one portion of the enclosure from the open position to the closed position upon receipt of a release signal from a control mechanism in view of Vorhies in order to provide an alternative electrically actuated trap control mechanism for causing the at least one portion of the enclosure to move to the closed position using a different form of control mechanism which lies on the lower surface of the enclosure upon which the plurality of feral pigs will walk over and is thus equally suitable in detecting motion by the plurality of feral pigs when they are located within the enclosure versus the mechanical trip wire actuated trap control mechanism of TB1 and TB2.
Also in regard to claim 13, TB1, TB2, and Vorhies disclose sensing the presence of the at least one feral pig within the enclosure area while the at least one portion of the enclosure is in the open position (via the trip wire of TB2 or via the control mechanism comprising magnetic proximity switch 37 or microswitch 38 of Vorhies), but do not disclose a method for capturing a plurality of feral pigs comprising a control mechanism that is in communication with a display device, wherein the display device is in communication with a camera assembly and configured to transmit a wireless control signal in response to a manual input to the display device by an operator of the display device, wherein the camera assembly comprises a motion sensor that senses a presence of at least one feral pig of the plurality of feral pigs within the enclosure area, wherein in response to sensing the presence of said at least one feral pig within the enclosure area while the enclosure is in the open position, the camera assembly wirelessly transmits a detection signal to the display device, wherein the camera assembly transmits an image of at least a portion of the enclosure area to the display device while the enclosure is in the open position, wherein the wireless control signal corresponds to an instruction to the control mechanism to generate the release signal.  Jeong discloses a method for capturing a plurality of feral pigs (wild boars), comprising a control mechanism (capture signal receiving unit and capture driving unit of capture unit operating unit in Fig. 1) that is in communication with a display device (remote control unit at a remote control site comprises a transmission signal receiving unit, a video signal generating unit, a display/monitor, and an input unit which may be an ordinary keyboard; see Fig. 1), wherein the display device is in communication with a camera assembly (video capture unit in Fig. 1 which has at least one detecting sensor unit which detects the approach of a wild animal, and in that the video capture unit captures video according to a detection signal from the at least one detecting sensing unit, wherein a signal from the at least one detecting sensor detecting the approach of a wild animal starts the video capturing unit, which then begins to capture video) and configured to transmit a control signal (user’s capture signal is entered into the input unit and transmitted by the capture signal transmitting unit) in response to manual input to the display device (ordinary keyboard, etc. used to input a monitoring person’s signal to capture a wild animal is input) by an operator (monitoring person) of the display device, wherein the camera assembly comprises a motion sensor (video capture unit in Fig. 1 which has at least one detecting sensor unit which detects the approach of a wild animal, and in that the video capture unit captures video according to a detection signal from the at least one detecting sensing unit) that senses a presence of at least one feral pig of the plurality of feral pigs within the enclosure area (area where the net or cage is deployed to capture animals by dropping the net/cage on the animals), wherein in response to sensing the presence of said at least one feral pig within the enclosure area while the at least one portion of the enclosure is in the open position, the camera assembly transmits a detection signal (transmitting unit in Fig. 1 has a transmission signal generating unit which converts a video signal generated from the video capturing unit into a transmission signal and a transmission signal transmitting unit which transmits the signal generated at the transmission signal generating unit) to the display device (display/monitor), where the camera assembly transmits an image of at least a portion of the enclosure area to the display device (video signal converted and displayed on display/monitor) while the at least one portion of the enclosure is in the open position (before the net/cage is dropped onto the animal), wherein the control signal (user’s capture signal is entered into the input unit and transmitted by the capture signal transmitting unit) corresponds to an instruction to the control mechanism (capture signal receiving unit and capture driving unit of capture unit operating unit in Fig. 1) to generate the release signal (signal from the driving unit triggers a solenoid which drops the net/cage).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2 and Vorhies such that it comprises a control mechanism that is in communication with a display device, wherein the display device is in communication with a camera assembly and configured to transmit a control signal in response to manual input to the display device by an operator of the display device, wherein the camera assembly comprises a motion sensor that senses a presence of at least one feral pig of the plurality of feral pigs within the enclosure area, wherein in response to sensing the presence of said at least one feral pig within the enclosure area while the enclosure is in the open position, the camera assembly transmits a detection signal to the display device, where the camera assembly transmits an image of at least a portion of the enclosure area to the display device while the enclosure is in the open position, wherein the control signal corresponds to an instruction to the control mechanism to generate the release signal in view of Jeong in order to both allow the user to monitor the enclosure from a remote location very far away from the trap deployment area and enable the user to actuate the at least one portion of the enclosure to move to the closed position at precisely the time at which the user desires while using the image of at least a portion of the enclosure area as guidance.
Also in regard to claim 13, TB1, TB2, Vorhies, and Jeong do not disclose wherein the display device is configured to transmit a wireless control signal or the camera assembly wirelessly transmits a detection signal to the display device or the wireless control signal.  Kimura discloses a method for capturing a feral pig comprising providing an enclosure (trap 1) with at least one portion of the enclosure (door 2) which is moveable from an open position to a closed position; transmitting, by the camera assembly (8; infrared sensor S triggers camera 8 to record image of the trap 1), a detection signal (image data) that is indicative of the sensing of the presence of said at least one feral pig (W) within the enclosure area (1); wirelessly receiving, by a display device (12), the detection signal, wherein the camera assembly transmits an image of at least a portion of the enclosure area (1) to the display device (12); displaying, by the display device (12), the image of at least a portion of the enclosure area (image transmitted to user at 12); transmitting, by the display device (12), a signal that is indicative of an instruction to move said at least one portion of the enclosure (2) from the closed position to the open position (see Fig. 3F); wirelessly receiving, by a control mechanism (control circuit 21 of control device C receives signal from 12 via transceiving equipment 9 and Internet 11), the open signal (signal from 12 which instructs motor M to raise door 2); transmitting, by the control mechanism (21, C) in response to receiving the closure signal, a release signal (command to the motor M to raise door 2); receiving, by a release mechanism (M) coupled to the at least one portion of the enclosure (1), the release signal (command to the motor M to raise door 2); and moving, by the release mechanism (M) in response to receiving the release signal, the at least one portion of the enclosure (2) from the closed position to the open position to release the feral pig within the enclosure area (1).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, and Jeong such that it comprises the display device which is configured to transmit a wireless control signal, the camera assembly wirelessly transmits a detection signal to the display device, and the control signal being wireless in view of Kimura in order to allow the user to monitor the enclosure from a remote location very far away that is not constrained by a wired transmission means so as to allow the user to freely move and perform other duties without constraint.
Also in regard to claim 13, TB1, TB2, Vorhies, Jeong and Kimura do not disclose wherein the camera assembly comprises an internet protocol web camera or wherein the internet protocol web camera transmits the detection signal to the display device via a wireless internet network.  Alter et al. disclose a camera assembly (62) comprising an internet protocol web camera (see col. 8, lines 54-57), wherein the internet protocol web camera transmits the detection signal to the display device via a wireless internet network (11 of Kimura; via 3 of Alter et al.).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, Jeong, and Kimura such that the camera assembly is an internet protocol web camera, wherein the internet protocol web camera transmits the detection signal to the display device via a wireless internet network in view of Alter et al. in order in order to provide the trap information to a plurality of interested parties and to thus properly share the information as desired by utilizing the most commonly utilized network to share the information which is the Internet.
Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura as applied to claim 1 above, and further in view of Xiao et al. 8,970,699.
In regard to claims 28-29, TB1, TB2, Vorhies, Jeong, and Kimura do not disclose wherein the display device comprises a user interface that allows adjustment of the image transmitted by the camera assembly or wherein the display device comprises a user interface that permits panning or zooming of the camera assembly to adjust the portion of the enclosure area that is imaged by the camera assembly.  Xiao et al. disclose a display device (mobile device 112; see Fig. 10) which comprises a user interface (page 1000 with video control interface 1018) that allows adjustment of the image transmitted by the camera assembly (adjustment via 1020, 1022, 1024, 1026, 1028, 1030; see col. 21, lines 32-55) and wherein the display device (112) comprises a user interface (page 1000 with video control interface 1018) that permits panning or zooming of the camera assembly (via 1020, 1022, 1024, 1026, 1028, 1030) to adjust the portion of the enclosure area (area within automobile 114 to be monitored by camera 418) that is imaged by the camera assembly and wherein the user interface (page 1000 with video control interface 1018) permits adjustment (via 1020, 1022, 1024, 1026, 1028, 1030) of the portion of the enclosure area (area within 114) that is imaged by the camera assembly (418) and wherein the user interface (1018) displays:  the image transmitted by the camera assembly (transmitted image displayed in video window 1016); user-adjustable fields (user can control 1010, 1012, 1014 to view images from one of three cameras 116, 418) indicative of one or more properties of the image (the images displayed are associated with a respective/designated one of cameras 116, 418 and thus represent a property of that image which is the view of the particular camera); and user-adjustable fields (1020, 1022, 1024, 1026, 1028, 1030) indicative of one or more settings of the camera assembly.  It would have been obvious to one of ordinary skill in the art to modify the method and system of TB1, TB2, Vorhies, Jeong, and Kimura such that wherein the display device comprises a user interface that allows adjustment of the image transmitted by the camera assembly and wherein the display device comprises a user interface that permits panning or zooming of the camera assembly to adjust the portion of the enclosure area that is imaged by the camera assembly in view of Xiao et al. in order to allow the user to fully control the images being displayed by the camera so that the user is able to view the image details in either a close up or broad perspective and to view certain areas of the enclosure as desired.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA